Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Free Writing Prospectus Seller and Master Servicer F IRST H ORIZON A SSET S ECURITIES I NC . Depositor F IRST H ORIZON M ORTGAGE P ASS -T HROUGH T RUST C ERTIFICATES (Issuable in Series) Distributions payable monthly You should carefully consider the risk factors beginning on page 8 of this free writing prospectus and on page 6 of the prospectus. The Trusts Each First Horizon Mortgage Pass-Through Trust will be established to hold assets in its trust fund transferred to it by First Horizon Asset Securities Inc., as depositor. The assets in each trust fund will be specified in the prospectus supplement for the particular series of certificates and will generally consist of conventional fixed rate, first lien, fully amortizing, one-to-four family residential mortgage loans. The mortgage loans will have been purchased by the depositor, either directly or through affiliates, from one or more mortgage loan sellers. The mortgage loans will be master serviced by First Horizon Home Loan Corporation. The Certificates The depositor will sell the certificates pursuant to a prospectus supplement. The certificates will be grouped into one or more series, each having its own designation. Each series will be issued in one or more classes and each class will evidence beneficial ownership of a specified portion of future payments secured by the assets in the related trust fund. A prospectus supplement for a series will specify all of the terms of the series and each of the classes within the series. The depositor has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (SEC) for the offering to which this communication relates with a file number of 333-137018. Before you invest, you should read the prospectus in that registration statement (which prospectus is referenced in Exhibit A hereto) and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-294-1322. Any legends, disclaimers or other notices that may appear at the bottom of the email communication to which this free writing prospectus is attached relating to (1) these materials not constituting an offer (or a solicitation of an offer), (2) no representation that these materials are accurate or complete and may not be updated or (3) these materials possibly being confidential, are not applicable to these materials and should be disregarded. Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another system. Although a registration statement (including the prospectus) relating to the securities discussed in this free writing prospectus has been filed with the Securities and Exchange Commission and is effective, the final prospectus supplement relating to the securities discussed herein has not been filed with the Securities and Exchange Commission. Prospective purchasers are referred to the final prospectus and prospectus supplement relating to the securities discussed in this communication for definitive information on any matter discussed herein. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this free writing prospectus or the prospectus. Any representation to the contrary is a criminal offense. May 21, 2007 [FHASI 2007-4] TABLE OF CONTENTS FREE WRITING PROSPECTUS SUMMARY 4 The Issuing Entity 4 The Certificates 4 Depositor 4 Seller 4 Master Servicer 4 Custodian 4 Trustee 4 Pre-Funding Account and Capitalized Interest Account 4 Third Party Insurers 5 Distribution Date 5 Book-Entry Registration of Certificates 5 Optional Termination 5 Advances 5 Credit Enhancement for the Certificates 6 Yield Enhancement for the Certificates 6 Tax Status of the Certificates 7 ERISA Considerations 7 Legal Investment 7 RISK FACTORS 8 Certificates may not be appropriate investments for some investors 8 The performance of mortgage loans may affect the rating of the certificates 8 Prepayments are unpredictable and will affect the yield on your certificates 9 The effect of prepayments on certificates purchased at a premium or discount may be severe 10 The yields on floating rate and inverse floating rate certificates will be affected by the level of the applicable interest rate index 10 Mortgage loans with interest only payment features may result in longer weighted average lives of the related certificates 11 We cannot guarantee you regular payments on your certificates 11 The right of a class of certificates to receive certain interest distributions may depend on the creditworthiness of a third party 11 Your yield will be affected by how distributions are allocated to the certificates 12 Subordination may not be sufficient to protect senior certificates from losses 13 Subordination of senior mezzanine certificates increases risk of loss 14 Risks related to allocations of realized losses on the related mortgage loans 14 Certain interest prepayment shortfalls may affect distributions on the related certificates 14 Geographic concentration of mortgage loans may increase risk of losses on your certificates 15 Residual certificates have adverse tax consequences 15 The effects of terrorist attacks and military action are not determinable 16 A withdrawal or downgrade in the ratings assigned to any credit enhancement provider may affect the value of the related classes of certificates 16 The trust fund may include seasoned mortgage loans 17 If the series provides for pre-funding, there is a prepayment risk due to the inability to acquire subsequent mortgage loans 17 Rights of Third Party Insurers 17 FORWARD LOOKING STATEMENTS 18 TRANSACTION OVERVIEW 19 The Parties 19 The Transaction 26 THE MORTGAGE POOLS 26 General 26 2 Underwriting Criteria for the Mortgage Loans 26 Static Pool Information 29 Additional Information 29 THE TRANSACTION AGREEMENTS 30 The Mortgage Loan Purchase Agreement 30 The Servicing Rights Transfer and Subservicing Agreement 33 The Pooling and Servicing Agreement 33 The Custodial Agreement 42 YIELD, PREPAYMENT AND MATURITY CONSIDERATIONS 42 General 42 Prepayment Considerations and Risks 43 ACCOUNTING CONSIDERATIONS 44 FEDERAL INCOME TAX CONSEQUENCES 44 ERISA CONSIDERATIONS 45 INDEX OF DEFINED TERMS 46 EXHIBIT A 47 3 SUMMARY This summary highlights selected information about the offering transactions and does not contain all of the information that you need to consider in making your investment decision. The terms of each series and each of the classes in a series have not yet been determined. The certificates in an offering and the other circumstances of the offering that have not yet been specified will be fully described in a prospectus supplement when it is available. To understand all of the terms of an offering of the certificates, read this entire free writing prospectus, the prospectus, and, when available, the prospectus supplement relating to the applicable series of certificates carefully. The Issuing Entity The issuing entity for a series of certificates will be the First Horizon Mortgage Pass-Through Trust specified on the front cover of the related prospectus supplement. The Certificates The mortgage pools securing the certificates will consist of conventional fixed rate, first lien, fully amortizing, one-to-four family residential mortgage loans. The mortgage loans will have been purchased by the depositor, either directly or through affiliates, from one or more mortgage loan sellers that may or may not be affiliated with the depositor. The mortgage loans may also be segregated into multiple mortgage pools for the purposes of allocating distributions among the classes of certificates offered by that series. Your certificates may be related to one or more of the mortgage pools. See  The Mortgage Pools  in this free writing prospectus,  The Trust Fund  The Loans  in the prospectus and  The Mortgage Pools  in the prospectus supplement relating to the applicable series of certificates. Depositor First Horizon Asset Securities Inc. is a limited purpose finance subsidiary of First Horizon Home Loan Corporation. Its address is 4000 Horizon Way, Irving, Texas 75063, and its telephone number is (214) 441-4000. Seller Unless otherwise specified in the prospectus supplement for the applicable series of certificates, First Horizon Home Loan Corporation will be the seller of the mortgage loans. Master Servicer First Horizon Home Loan Corporation. Custodian First Tennessee Bank National Association. Trustee The Bank of New York. Pre-Funding Account and Capitalized Interest Account A particular series may provide for the purchase of additional mortgage loans after the related closing date if the aggregate stated principal balance of the mortgage loans transferred to that trust fund on the related closing date is less than the amount specified in the related prospectus supplement. The related prospectus supplement will specify 4 the amount required to be deposited in a pre-funding account to be used through the end of the related pre-funding period (which, generally, will not exceed 90 days) to purchase subsequent mortgage loans for that issuing entity. Any amounts not used for that purpose will be paid to holders of the related senior certificates as a prepayment of principal no later than the distribution date following the end of the pre-funding period. Because some of the mortgage loans in a trust fund may not be acquired by the trust fund until after the closing date for that trust fund, there may not be sufficient interest collections from the mortgage loans in that trust fund to pay all the interest due on the related certificates during the related pre-funding period. If a pre-funding account is funded, a capitalized interest account may be established and funded on the closing date of that series to cover those shortfalls. Third Party Insurers If so specified in the prospectus supplement relating to any series of certificates, one or more classes of certificates may have the benefit of one or more certificate guaranty insurance policies issued by a third party insurer. The insurer or insurers that would issue any such financial guaranty insurance policy are referred to in this free writing prospectus as the Third Party Insurer. The references to the Third Party Insurer in this free writing prospectus are applicable only if classes of certificates in the series have the benefit of certificate guaranty insurance policy. Any Third Party Insurer may be granted a number of rights under the related pooling and servicing agreement that will limit and otherwise affect the rights of the holders of the insured certificates. Any insurance policy issued by a Third Party Insurer will not cover, and will not benefit in any manner whatsoever, the certificates other than those specified in the related prospectus supplement. See  Risk Factors -Rights of Third Party Insurers  in this free writing prospectus. Distribution Date We will make monthly distributions on the day specified in the related prospectus supplement, which will generally be the 25th day of the month. If this day is not a business day then we will make distributions on the next business day. The first distribution date for any series of certificates will be specified in the prospectus supplement for that series. Book-Entry Registration of Certificates To the extent specified in the prospectus supplement relating to a series of certificates, the certificates may initially be issued in book-entry form. Persons acquiring beneficial ownership interests in the certificates may elect to hold their beneficial interests through The Depository Trust Company in the United States, or Clearstream, Luxembourg or the Euroclear System in Europe. See  Description of the Securities  Book-Entry Registration of the Securities  in the prospectus. Optional Termination If so specified in the prospectus supplement relating to the applicable series of certificates, the master servicer, the depositor, the holder of a class of certificates specified in the prospectus supplement and/or the Third Party Insurer may have the option to purchase all of the remaining assets of the trust fund and retire all outstanding classes of certificates on or after the first distribution date on which the aggregate stated principal balance of the mortgage loans and any foreclosed real estate owned by the trust fund declines to a specified percentage of the aggregate initial stated principal balance of the mortgage loans. Advances The related pooling and servicing agreement will require the master servicer to make cash advances with respect to delinquent scheduled payments of principal and interest on the mortgage loans to the extent the master servicer 5 reasonably believes that the cash advances can be repaid from future payments on the mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal payments on the certificates and are not intended to guarantee or insure against losses. See  Servicing of Mortgage Loans  Advances  in this free writing prospectus and in the prospectus supplement relating to the applicable series of certificates. Credit Enhancement for the Certificates Credit enhancements provide limited protection to holders of certain classes of certificates against shortfalls in payments received on the mortgage loans and realized losses on the mortgage loans. If so specified in the prospectus supplement relating to the applicable series of certificates, the transaction may employ any one or more of the following forms of credit enhancement: the subordination of one or more classes of the securities of the series, the preferential allocation of prepayments on the mortgage loans to the senior certificates in order to increase the level of subordination in the issuing entity, excess interest, letter of credit, financial guaranty insurance policy issued by an entity named in the related prospectus supplement covering one or more classes of certificates, surety bond, bankruptcy bond, special hazard insurance policy, guaranteed investment contract, one or more reserve funds, one or more derivative contracts, insurance on the mortgage loans, which may be FHA Insurance, a VA Guarantee or a mortgage pool insurance policy, cross-collateralization feature, or any combination of the foregoing. No form of credit enhancement can provide protection against all risks of loss or guarantee repayment of the entire principal balance of the certificates and interest thereon. If losses occur which exceed the amount covered by credit enhancement, certificateholders of the applicable series will bear their allocable share of any deficiencies. See  Risk Factors  in this free writing prospectus and  Risk Factors  in the prospectus. Yield Enhancement for the Certificates Yield enhancements provide limited protection to holders of certain classes of certificates against reductions in the return on your investment that may be caused by fluctuations in interest rates on the certificates and/or on the related 6 pool of mortgage loans. If so specified in the prospectus supplement relating to the applicable series of certificates, the transaction may employ any one or more of the following forms of yield enhancement: one or more reserve funds, one or more derivative contracts, the application of interest distributions on one or more classes of certificates to cover certain interest rate shortfalls experienced by other classes of certificates, or another method of yield enhancement described in the prospectus supplement. No form of yield enhancement can provide protection against all risks of loss on investment return. If circumstances occur which are not anticipated by the method of yield enhancement provided by the related issuing entity, certificateholders of the applicable series will suffer the corresponding reduction in the yields on their investment. See  Risk Factors  in this free writing prospectus and  Risk Factors  in the prospectus. Tax Status of the Certificates Unless otherwise specified in the prospectus supplement for the applicable series of certificates, for federal income tax purposes the related trust fund (exclusive of rights under any trust assets specified in the applicable prospectus supplement) will consist of one or more REMICs. The prospectus supplement for each series of certificates will specify which classes of certificates will constitute regular or residual interests in the REMICs and whether there are investors who would be subject to taxation if they purchased particular classes of certificates because of the features of those classes of certificates. In addition, depending upon the forms of credit enhancement and yield enhancement employed with respect to a particular series of certificates, one or more classes of certificates in that series may also represent taxable contractual rights and/or obligations for federal income tax purposes. See  Material Federal Income Tax Consequences  in the prospectus. ERISA Considerations The prospectus supplement relating to each series of certificates will specify which classes may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan. The applicable prospectus supplement will also specify whether there are conditions that must be met for any such acquisition. See  ERISA Considerations  in the prospectus. Legal Investment Any class of certificates in a series that is rated upon initial issuance in one of the two highest rating categories by at least one nationally recognized statistical rating organization will be mortgage related securities for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are so rated. See  Legal Investment  in the prospectus. 7 RISK FACTORS The following information, which you should carefully consider, identifies known material sources of risk associated with an investment in the certificates. You should also carefully consider the information set forth under Risk Factors on page 6 of the prospectus. Certificates may not be appropriate investments for some investors The certificates may not be an appropriate investment for you if you do not have sufficient resources or expertise to evaluate the particular characteristics of the applicable class of certificates. This may be the case because, among other things:  if you purchase your certificates at a price other than par, your yield to maturity will be sensitive to the uncertain rate and timing of principal prepayments on the mortgage loans in the corresponding mortgage pool or mortgage pools;  the certificates may be inappropriate investments for you if you require a distribution of a particular amount of principal on a specific date or an otherwise predictable stream of distributions because the rate of principal distributions on, and the weighted average lives of, the certificates will be sensitive to the uncertain rate and timing of principal payments on the mortgage loans in the corresponding mortgage pool or mortgage pools and the priority of principal distributions among the classes of certificates in the related certificate group;  you may not be able to reinvest the principal amounts distributed on your certificates, which in general are expected to be greater during periods of relatively low interest rates, at a rate that is as high as the applicable pass-through rate or the expected yield of your certificates;  unless a secondary market for the certificates develops, the certificates may be illiquid investments; and  you must report interest as well as original issue discount, if any, on your certificates using the accrual method of accounting, even if you are otherwise using the cash method of accounting. You should also carefully consider the further risks discussed below and under Yield, Prepayment and Maturity Considerations in this free writing prospectus and Risk Factors in the prospectus. The performance of mortgage loans may affect the rating of the certificates If there is more than one mortgage pool, the rating assigned to your class of certificates will depend on the performance of the mortgage loans in all the mortgage pools. In addition, if there is more than one mortgage pool and if the subordinated certificates provide credit support for the senior certificates of all certificate groups, the poor performance of one mortgage pool may affect the rating assigned to your class of certificates, notwithstanding the better performance of the remaining mortgage pools. 8 Prepayments are unpredictable and will affect the yield on your certificates Borrowers may prepay their mortgage loans in whole or in part at any time. We cannot predict the rate at which borrowers will repay their mortgage loans. A prepayment of a mortgage loan, however, will usually result in an accelerated payment on the certificates of the related certificate group and will affect the yield to maturity on the certificates in the related certificate group. In addition, you will be subject to any reinvestment risks resulting from faster or slower prepayments of mortgage loans in the related mortgage pool or, in the case of the subordinated certificates, all the mortgage pools corresponding to your certificate. The rate of principal payments on the mortgage loans will be affected by, among other things:  the amortization schedules of the mortgage loans;  the rate of principal prepayments, including partial prepayments and those resulting from refinancing, by mortgagors;  liquidations of defaulted mortgage loans;  repurchases of mortgage loans by the seller as a result of defective documentation or breaches of representations and warranties;  optional purchase by the master servicer of defaulted mortgage loans; and  the optional purchase by the master servicer of all the mortgage loans in connection with the termination of the issuing entity. The rate of payments, including prepayments, on the mortgage loans may also be influenced by a variety of economic, geographic, social and other factors, including the following:  If prevailing rates for similar mortgage loans fall below the mortgage rates of the mortgage loans owned by the issuing entity, we would expect the rate of prepayment to increase. Increased prepayments could result in a faster return of principal to you at a time when you may not be able to reinvest the principal at an interest rate as high as the pass-through rate or expected yield on your certificates.  If interest rates on similar mortgage loans rise above the mortgage rates of the mortgage loans owned by the issuing entity, we would expect the rate of prepayment to decrease. Reduced prepayments could result in a slower return of principal to you at a time when you may be able to reinvest the principal at a higher rate of interest than the pass-through rate or expected yield on your certificates.  Refinancing programs, which may involve soliciting all or some of the mortgagors to refinance their mortgage loans, may increase the rate of prepayments on the mortgage loans. The master servicer or its affiliates may offer these refinancing programs from time to time, including streamlined documentation programs. See Yield, Prepayment and Maturity Considerations in this free writing prospectus and The Agreements  Assignment of the Trust Fund Assets, and 9 Termination; Optional Termination in the prospectus. The effect of prepayments on certificates purchased at a premium or discount may be severe The effect of prepayments on certificates purchased at a premium or discount may be severe. The rate of payments, including prepayments, on the mortgage loans in the related mortgage pool or (in the case of the subordinated certificates) all the mortgage pools corresponding to your certificates can adversely affect the yield you receive on your certificates. For example:  If you purchase your certificates at a discount or you purchase principal only certificates and principal is repaid slower than you anticipate, then your yield may be lower than you anticipate.  If you purchase your certificates at a premium or you purchase notional amount certificates and principal is repaid faster than you anticipate, then your yield may be lower than you anticipate.  If you purchase notional amount certificates and principal is repaid faster than you anticipate, you may lose your initial investment.  If mortgage loans with relatively higher mortgage rates prepay, the pass-through rate on one or more of the related classes of certificates may be reduced and your yield may be lower than you anticipate. See Yield, Prepayment and Maturity Considerations in this free writing prospectus. The yields on floating rate and inverse floating rate certificates will be affected by the level of the applicable interest rate index The pass-through rates on any classes of floating rate certificates for any distribution date will be equal to the value of the applicable interest rate index plus any related margin, but may be subject to a cap and/or floor. The pass-through rates on any classes of inverse floating rate certificates for any distribution date will equal a specified fixed rate minus the related index, but may be subject to a cap and/or floor, which floor may be as low as 0%. For these classes of certificates your yield will be sensitive to:  the level of the applicable interest rate index,  the timing of adjustment of the pass-through rate on those certificates as it relates to the interest rates on the related mortgage loans, and  other limitations on the pass-through rates of those certificates as described further in the prospectus supplement relating to the applicable series of certificates. In addition, prepayments of mortgage loans with relatively higher mortgage rates may reduce the applicable net rate cap and consequently reduce the pass-through rate for one or more classes of adjustable rate certificates. While it may be intended that reductions in distributions of interest to a class 10 of adjustable rate certificates by operation of the applicable net rate cap be offset by amounts allocated to the trust fund in respect of one or more forms of yield maintenance enhancement, we cannot assure you that any amounts will be available from those sources, or sufficient, to make any such payments. In addition, to the extent that any such form of yield maintenance enhancement benefiting a class of certificates is derived from distributions otherwise payable to one or more other classes of certificates, investors in the certificates benefiting from the yield enhancement arrangement should consider the expected distributions otherwise distributable to those other classes of certificates, and investors in the classes of certificates providing the yield maintenance enhancement should consider the likelihood that amounts otherwise distributable on their certificates will be applied to provide yield enhancement to the benefited classes of certificates. Mortgage loans with interest only payment features may result in longer weighted average lives of the related certificates If so specified in the prospectus supplement relating to the applicable series of certificates, certain of the mortgage loans in a mortgage pool may provide for payment of interest at the related mortgage interest rate, but no payment of principal, for a specified period following the origination of the mortgage loan. Following such specified period, the monthly payment with respect to each of these mortgage loans will be increased to an amount sufficient to amortize the principal balance of the mortgage loan over the remaining term and to pay interest at the mortgage rate. The presence of those interest only mortgage loans in a mortgage pool will, absent other considerations, result in longer weighted average lives of the related certificates than would have been the case had those mortgage loans not been included in the trust fund. If you purchase your certificates at a discount, you should consider that the extension of weighted average lives could result in a lower yield than would be the case if these mortgage loans provided for payment of principal and interest on every payment date. In addition, a borrower may view the absence of any obligation to make a payment of principal during the specified interest only period of the term of a mortgage loan as a disincentive to prepayment. If a recalculated monthly payment as described above is substantially higher than a borrowers previous interest only monthly payment, that mortgage loan may be subject to an increased risk of delinquency and loss, and the severity of loss may be substantial due to the larger unpaid principal balance. We cannot guarantee you regular payments on your certificates The amounts you receive on your certificates will depend on the amount of the payments borrowers make on the mortgage loans in the corresponding mortgage pool or mortgage pools. Because we cannot predict the rate at which borrowers will repay their loans, you may receive distributions on your certificates in amounts that are larger or smaller than you expect. In addition, the life of your certificates may be longer or shorter than anticipated. Because of this, we cannot guarantee that you will receive distributions at any specific future date or in any specific amount. The right of a class of certificates to receive certain interest distributions may depend on the creditworthiness of a third party One or more classes of certificates of a series may bear interest at a pass- 11 through rate that is subject to a cap, but nevertheless those classes may be entitled to receive interest distributions in excess of that cap from excess cashflow (if provided for in the related prospectus supplement and if available) or from certain sources other than the mortgage loans, such as a derivative instrument or a reserve fund established to cover those distributions. In the event that a series of certificates will provide for excess cashflow to cover those interest distributions in excess of the cap, investors in that class of certificates should consider that excess cashflow may not be available to fund those distributions. In the event that a series of certificates does not provide for excess cashflow, investors in the applicable classes of certificates will have to look exclusively to the sources of payment other than the mortgage loans and will have to consider that those other sources may be limited, may be provided by and depend solely on third parties and may therefore be subject to counterparty risk. In the event that those sources include third party providers, investors in the affected classes of certificates should consider that the ratings assigned to the applicable third party provider may be lower than the ratings of the affected classes of certificates. Unless otherwise specified in the related prospectus supplement, the ratings assigned to any class of certificates that may receive interest distributions in excess of the applicable cap will not address the likelihood of receipt of any such interest distributions. Your yield will be affected by how distributions are allocated to the certificates The timing of principal payments on any class of certificates will be affected by a number of factors, including:  the extent of prepayments on the related mortgage loans,  how payments of principal are allocated among the classes of certificates in the applicable series,  whether the master servicer, depositor or Third Party Insurer, as applicable, exercises its right to terminate the trust fund,  the rate and timing of payment defaults and losses on the related mortgage loans,  repurchases of related mortgage loans as a result of material breaches of representations and warranties, and  with respect to the senior certificates, if there is pre-funding in the related series and if funds are required to be deposited in the pre-funding account on the closing date, by the availability of subsequent mortgage loans. Since distributions on the certificates are dependent upon the payments on the applicable mortgage loans, we cannot guarantee the amount of any particular payment or the amount of time that will elapse before a trust fund is terminated. See Description of the Certificates  Distributions on the Certificates, and  Optional Termination in the prospectus supplement relating to the applicable series of certificates for a description of the manner in which principal will be paid to the certificates. See The Mortgage Pools Assignment of the Mortgage Loans in the prospectus supplement relating to 12 the applicable series of certificates for more information regarding the repurchase or substitution of mortgage loans. Subordination may not be sufficient to protect senior certificates from losses Unless otherwise specified in the prospectus supplement relating to the applicable series of certificates, the certificates will not be insured by any financial guaranty insurance policy. When certain classes of certificates provide credit enhancement for other classes of certificates, this is sometimes referred to as subordination. The subordination feature is intended to enhance the likelihood that related senior certificateholders will receive regular payments of interest and principal. If so specified in the prospectus supplement relating to the applicable series of certificates, credit enhancement in the form of subordination will be provided for the certificates of that series, first, by the right of the holders of the senior certificates to receive payments of principal on the mortgage loans prior to the related subordinate classes, and, second, by the allocation of realized losses on the related mortgage loans to reduce the class certificate balances of the related subordinated classes, generally in the inverse order of their priority of payment, before any realized losses are allocated to one or more classes of senior certificates. Once the class certificate balance of each class of subordinated certificates has been reduced to zero, delinquencies and defaults on the mortgage loans of a mortgage pool would reduce the amount of funds available for monthly distributions to holders of the senior certificates of the related certificate group. Also, the principal amounts of the subordinated certificates could be reduced to zero as a result of a disproportionately high amount of losses on the mortgage loans in any of the mortgage pools because the subordinated certificates represent interests in all the mortgage pools. As a result, losses in one mortgage pool will reduce the loss protection provided by the subordinated certificates to the senior certificates corresponding to the other mortgage pools, and will increase the likelihood that losses will be allocated to those other senior certificates. Furthermore, the subordinated classes will provide only limited protection against some categories of losses such as special hazard losses, bankruptcy losses and fraud losses in excess of the amounts specified in the related prospectus supplement. Any losses in excess of those amounts will be allocated pro rata to each class of the senior certificates in the related certificate group and the subordinated certificates, even if the class certificate balance of each subordinated class has not been reduced to zero. Unless otherwise specified in the prospectus supplement relating to the applicable series of certificates, there will be no overcollateralization built up to provide protection for the subordinated certificates over the life of the transaction. The only credit enhancement for the subordinated certificates will be the certificates that are junior to each such class. Once the principal balance of a certificate is reduced by the amount of a loss on the mortgage loans, certain unanticipated recoveries, if any, will be the only amounts available thereafter to reimburse the holder of such certificate for the amount of such reduction. You should fully consider the risks of investing in a subordinated certificate, including the risk that you may not fully recover your initial investment as a result of realized losses on the related mortgage loans. In addition, investors 13 in a class of senior certificates should consider the risk that after the credit enhancement (other than subordination), if any, has been exhausted, the subordination of the related subordinated certificates may not be sufficient to protect the senior certificates from losses. Subordination of senior mezzanine certificates increases risk of loss If you purchase a class of senior mezzanine certificates, you should consider the risk that after the date on which the respective class certificate balance of each class of subordinated certificates has been reduced to zero, the principal portion of realized losses, other than excess losses, allocable to the related super senior certificates will be borne first by the related senior mezzanine certificates (in addition to other respective realized losses allocable to the related senior mezzanine certificates) in the manner described in the related prospectus supplement, and not by the related super senior certificates, so long as the class certificate balances of the related mezzanine certificates are greater than zero. Risks related to allocations of realized losses on the related mortgage loans Realized losses on the mortgage loans are allocated to the related subordinated certificates, beginning with the subordinated certificates then outstanding with the lowest payment priority, until the class certificate balance of each class of subordinated certificates has been reduced to zero. When the aggregate class certificate balance of the subordinated classes has been reduced to zero, delinquencies and defaults on the mortgage loans will reduce the amount of funds available for monthly distributions to holders of the senior certificates and may result in the allocation of realized losses to one or more classes of senior certificates. Certain interest prepayment shortfalls may affect distributions on the related certificates When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan. If so specified in the applicable prospectus supplement for a series of certificates, the master servicer is required to reduce its master servicing fee to offset this shortfall, but the reduction for any distribution date will limited to all or a portion of the master servicing fee for the related month. If the aggregate amount of interest shortfalls on the related mortgage loans resulting from prepayments exceeds the amount of the reduction in the master servicing fee, the amount of interest available to make distributions of interest to the related classes of certificates will be reduced and the interest entitlement for each class of certificates will be reduced proportionately. In addition, your certificates may be subject to certain shortfalls in interest collections arising from the application of the Servicemembers Civil Relief Act, as amended (referred to in this free writing prospectus as the Relief Act) and similar state and local laws. The Relief Act provides relief to borrowers who enter active military service and to borrowers in reserve status who are called to active duty after the origination of their mortgage loan. The Relief Act provides generally that these borrowers may not be charged interest on a mortgage loan in excess of 6% per annum during the period of the borrowers active duty. These shortfalls are not required to be paid by the borrower at any future time, will not be offset by a reduction to the master servicing fee, and will reduce accrued interest on each related class of 14 certificates on a pro rata basis. In addition, the Relief Act imposes certain limitations that would impair the master servicers ability to foreclose on an affected mortgage loan during the borrowers period of active service and, under some circumstances, during an additional period thereafter. Geographic concentration of mortgage loans may increase risk of losses on your certificates The trust funds established by the depositor have historically had a significant portion of their mortgage loans secured by mortgaged properties that are located in the state of California and, unless otherwise specified in the applicable prospectus supplement for a series of certificates, a significant portion of the mortgage loans in the related trust fund will be secured by mortgaged properties that are located in the state of California. Accordingly, you should consider the following risks associated with property located in California and any other state in which a significant portion of the mortgaged properties securing the related mortgage loans are located:  Property in California may be more susceptible than homes located in other parts of the country to certain types of uninsurable or uninsured hazards, such as earthquakes, fires, floods, mudslides and other natural disasters.  Economic conditions (which may or may not affect real property values) in states with significant concentrations of mortgaged properties, may affect the ability of borrowers to repay their loans on time.  Economic conditions and housing markets in states with significant concentrations of mortgaged properties may be adversely affected by a variety of events, including natural disasters such as earthquakes, hurricanes, floods and eruptions, mudslides and brushfires and civil disturbances such as riots. If these occur, the rates of delinquency, foreclosure, bankruptcy and loss on the related mortgage loans may increase.  Declines in the residential real estate market in states with significant concentrations of mortgaged properties may reduce the values of properties located in those states, which would result in an increase in the loan-to-value ratios of the related mortgage loans.  Any increase in the market value of properties located in states with significant concentrations of mortgaged properties would reduce the loan-to-value ratios and could, therefore, make alternative sources of financing available to the borrowers at lower interest rates, which could result in an increased rate of prepayment of the related mortgage loans. See Servicing of Mortgage Loans  Managements Discussion and Analysis of Delinquency and Foreclosure Trends in this free writing prospectus. Residual certificates have adverse tax consequences The residual certificates will represent the residual interests in the master REMIC and each of the underlying REMICs (if any) for federal income tax purposes. Holders of residual certificates must report as ordinary income or loss their 15 pro rata share of the net income or the net loss of each REMIC whether or not any cash distributions are made to them. This allocation of income or loss may result in a zero or negative after-tax return. No cash distributions are expected to be made with respect to the residual certificates, except for the initial principal balance for each such class of $100 and related interest. Due to their tax consequences, the residual certificates will be subject to restrictions on transfer that may affect their liquidity. In addition, the residual certificates may not be acquired by employee benefit plans subject to ERISA. The effects of terrorist attacks and military action are not determinable The effects that possible future terrorist attacks or other incidents and related military action, or the military action by United States forces in Iraq and other regions, may have on the performance of the mortgage loans in a trust fund or on the values of the related mortgaged properties cannot be determined at this time. Investors should consider the possible effects of such incidents on delinquency, default and prepayment experience of the mortgage loans. Federal agencies and non-government lenders have and may continue to defer, reduce or forgive payments and delay foreclosure proceedings in respect of loans to borrowers affected in some way by future attacks or other incidents and the related military action. The current deployment of U.S. military reservists and members of the National Guard, and any further such deployments, may significantly increase the proportion of loans whose interest rates are reduced by application of the Relief Act. In addition, under the California Military Reservist Relief Act, under certain circumstances, California residents called into active duty with the reserves can delay payments on mortgage loans for a period not to exceed 180 days, beginning with the order to active duty and ending 30 days after release. Interest payable to holders of the certificates in the related certificate group will be reduced by any reductions in the amount of interest not collectible as a result of the application of such Acts. These shortfalls are not required to be paid by the borrower at any future time. None of the seller, the depositor or the master servicer will be required to advance these shortfalls as delinquent payments, and such shortfalls are not covered by any form of credit enhancement on the certificates. Unless otherwise specified in the applicable prospectus supplement for a series of certificates, any reductions resulting from the application of such Acts will be allocated pro rata among the senior certificates of the related certificate group and the subordinated certificates. In addition, legislation granting similar loan payment relief to certain persons not covered by the Relief Act has been proposed and may be enacted in various states. A withdrawal or downgrade in the ratings assigned to any credit enhancement provider may affect the value of the related classes of certificates If one or more classes of certificates of a series will benefit from a form of credit enhancement provided by a third party, such as a limited financial guaranty policy or a derivative instrument, the ratings on those classes may depend primarily on an assessment by the rating agencies of the mortgage loans and on the financial strength of the credit enhancement provider. Any reduction in the ratings assigned to the financial strength of the credit enhancement provider will likely result in a reduction in the ratings of the 16 classes of certificates that benefit from the credit enhancement. A reduction in the ratings assigned to those certificates probably would reduce the market value of the certificates and may affect your ability to sell them. The rating by each of the rating agencies of the certificates of any series is not a recommendation to purchase, hold, or sell the certificates since that rating does not address the market price or suitability for a particular investor. The rating agencies may reduce or withdraw the ratings on the certificates at any time they deem appropriate. In general, the ratings address credit risk and do not address the likelihood of prepayments. The trust fund may include seasoned mortgage loans If so specified in the prospectus supplement relating to the applicable series of certificates, the loan ages of some of the mortgage loans in a trust fund may be older than those of the other mortgage loans in that issuing entity or these mortgage loans may have been previously included in securitizations of the depositor and acquired upon exercise of an optional termination right. Generally, seasoned mortgage loans are believed to be less likely to prepay due to refinancing and are more likely to default than newly originated mortgage loans. In any case, the prepayment and default experience on well seasoned mortgage loans will likely differ from that on other mortgage loans. If the series provides for pre-funding, there is a prepayment risk due to the inability to acquire subsequent mortgage loans If the particular series of certificates will use a pre-funding mechanism to purchase subsequent mortgage loans, the ability of that trust fund to acquire subsequent mortgage loans depends on the ability of the related seller to originate or acquire mortgage loans during the pre-funding period specified in the related prospectus supplement (which generally will not exceed 90 days) that meet the eligibility criteria for subsequent mortgage loans described therein. The ability of sellers to originate or acquire eligible subsequent mortgage loans will be affected by a number of factors including prevailing interest rates, employment levels and economic conditions generally. If any of the amounts on deposit in the pre-funding account allocated to purchase subsequent mortgage loans cannot be used for that purpose, those amounts will be distributed to the senior certificateholders as a prepayment of principal on the first distribution date following the end of the pre-funding period. The ability of the trust fund to acquire subsequent mortgage loans with particular characteristics will also affect the size of the principal payment to the related classes of senior certificates in that series. Rights of Third Party Insurers If there is a Third Party Insurer with respect to a particular series of certificates, unless the Third Party Insurer fails to make a required payment under the related policy and the failure is continuing or the Third Party Insurer is the subject of a bankruptcy proceeding (each such event, a Third Party Insurer Default), the Third Party Insurer may be entitled to exercise, among others, the following rights without the consent of holders of the related certificates, and the holders of the related certificates may exercise those rights only with the prior written consent of the Third Party Insurer:  the right to provide notices of master servicer defaults and the right 17 to direct the trustee to terminate the rights and obligations of the master servicer under the pooling and servicing agreement upon a default by the master servicer,  the right to remove the trustee or any custodian pursuant to the pooling and servicing agreement, and  the right to direct the trustee to make investigations and take actions pursuant to the pooling and servicing agreement. In addition, unless a Third Party Insurer Default exists, that Third Party Insurers consent may be required before, among other things,  any removal of the master servicer, any successor servicer or the trustee, any appointment of any co-trustee, any otherwise permissible waivers of prepayment charges or extensions of due dates for payment granted by the master servicer with respect to more than 5% of the mortgage loans, or  any amendment to the pooling and servicing agreement. Investors in the certificates other than those specified in the related prospectus supplement should note that:  any insurance policy issued by the Third Party Insurer will not cover, and will not benefit in any manner whatsoever, their certificates,  the rights granted to the Third Party Insurer may be extensive,  the interests of the Third Party Insurer may be inconsistent with, and adverse to, the interests of the holders of the certificates, and the Third Party Insurer has no obligation or duty to consider the interests of the certificates in connection with the exercise or nonexercise of the Third Party Insurers rights, and  the Third Party Insurers exercise of its rights and consents may negatively affect the certificates other than those specified in the related prospectus supplement and the existence of the Third Party Insurers rights, whether or not exercised, may adversely affect the liquidity of the certificates, relative to other asset-backed certificates backed by comparable mortgage loans and with comparable payment priorities and ratings. FORWARD LOOKING STATEMENTS Some statements contained in or incorporated by reference in this free writing prospectus and the prospectus consist of forward-looking statements relating to future economic performance or projections and other financial items. These statements can be identified by the use of forward-looking words such as may, will, should, expects, believes, anticipates, estimates, or other comparable words. Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results. Those risks and uncertainties include, among others, general economic and business conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control. Because we cannot predict the future, what actually happens may be very different from what we predict in our forward-looking statements. 18 TRANSACTION OVERVIEW The Parties The Sponsor, Seller and Master Servicer . First Horizon Home Loan Corporation, a Kansas corporation (FHHLC). The principal executive office of First Horizon is located at 4000 Horizon Way, Irving, Texas 75063, and its telephone number is (214) 441-4000. First Horizon is an indirect wholly owned subsidiary of First Tennessee Bank National Association. First Horizon was established in 1995 through a merger between the former Carl I. Brown and Co., MNC Mortgage Corp., and Sunbelt National Mortgage Corp. On March 4, 2000, First Horizon officially changed its name from FT Mortgage Cos. to First Horizon Home Loan Corporation. For over 27 years, First Horizon and its predecessors in interest have been engaged principally in the business of origination, purchasing and selling residential mortgage loans in its own name and through its affiliates. First Horizon is engaged primarily in the mortgage banking business, and as such, originates, purchases, sells and services mortgage loans. First Horizon has originated and serviced residential mortgage loans for 20 years through a retail branch system and through mortgage loan brokers and correspondents nationwide. First Horizons mortgage loans are principally first-lien, fixed or adjustable rate mortgage loans secured by single-family residences. At March 31, 2007, First Horizon provided servicing for approximately $103.158 billion aggregate principal amount of mortgage loans. First Horizon is servicing substantially all these mortgage loans for unaffiliated persons. First Horizon initially services substantially all the mortgage loans it originates or acquires. In addition, First Horizon has purchased in bulk the rights to service mortgage loans originated by other lenders. Servicing includes collecting and remitting loan payments, accounting for principal and interest, holding escrow (impound) funds for payment of taxes and insurance, making inspections as required of the mortgaged premises, contacting delinquent mortgagors, supervising foreclosures in the event of unremedied defaults and generally administering the loans, for which First Horizon receives servicing fees. First Horizon has in the past and may in the future sell to other mortgage bankers a portion of its portfolio of loan servicing rights. For a description of the annual servicing report and the report of the independent public accountants required to be provided by First Horizon in its capacity as master servicer under the pooling and servicing agreement, see  The Agreements  Evidence as to Compliance  in the prospectus. S&P has assigned First Horizon a rating of Strong as a residential mortgage loan servicer. S&Ps rating reflects First Horizons seasoned management team, stable internal controls and risk management, dedicated, extensive and comprehensive training programs, solid policies and procedures; demonstrated default management expertise, excellent level of automation; and effective use of technology. Fitch Ratings has assigned First Horizon a residential primary servicer rating of RPS2. Fitchs ratings are based on First Horizons experienced management team, effective internal control environment and the financial strength of First Horizons parent, First Tennessee Bank, N.A. Fitchs ratings also reflect First Horizons effective loan administration and collection procedures for both first and second-lien mortgages. Moodys has assigned First Horizon a rating of SQ2+ as primary servicer of prime residential mortgage loans. Moodys ratings are based on First Horizons above-average collections abilities, average loss mitigation results, above average timeline management, and strong servicing stability. During 2006, 2005 and 2004, First Horizon, as sponsor, securitized approximately $9.428 billion, $12.871 billion and $8.163 billion of residential mortgage loans, respectively.
